DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 allowable. The restriction requirement among species, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is fully withdrawn.  Claims 3-9, and 12-18, directed to species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Claims 1-18 are currently pending.  In response to the Office Action mailed 2/19/2021, applicant amended claims 1 and 10.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/30/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  Claim 1 and 10 were amended to include limitations that would overcome the prior art of record.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first light shielding layer, the second light shielding layer, and the color film layer of the first substrate or the second substrate are three distinct elements in a same layer as each other.”
Claims 2-9 are allowable due to dependency to claim 1.
US 20180257974 A1 Deng et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Deng discloses various limitations of base claim 1: a display panel, comprising: a display area (Fig. 1 display region 1); a protection area surrounding the display area (Fig. 1 and Fig. 2 non-display region 2); a cutting area located at a periphery of the protection area(Fig. 1 and Fig. 2 cutting region 3); a first substrate (Fig. 2 substrate 52), a second substrate (Fig. 2 substrate 41), and a liquid crystal layer disposed in the display area (See Fig. 2), wherein the second substrate is disposed opposite to the first substrate (See Fig. 2), and the liquid crystal layer is disposed between the first substrate and the second substrate (See Fig. 2); a first light shielding layer (Fig. 2 black matrix pattern 42 in non-display region), wherein the first light shielding layer is patterned and disposed in the protection area (See Fig. 2); and a second light 
Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first light shielding layer, the second light shielding layer, and the color film layer of the first substrate or the second substrate are three distinct elements in a same layer as each other.”
Claims 11-18 are allowable due to dependency to claim 10.
US 20180257974 A1 Deng et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  Specifically, Deng discloses various limitations of base claim 10: a display module, comprising: a display panel; wherein the display panel comprises: a display area (Fig. 1 display region 1); a protection area surrounding the display area (Fig. 1 and Fig. 2 non-display region 2); a cutting area located at a periphery of the protection area(Fig. 1 and Fig. 2 cutting region 3); a first substrate (Fig. 2 substrate 52), a second substrate (Fig. 2 substrate 41), and a liquid crystal layer disposed in the display area (See Fig. 2), wherein the second substrate is disposed opposite to the first substrate (See Fig. 2), and the liquid crystal layer is disposed 
However, Deng does not disclose that “the first light shielding layer, the second light shielding layer, and the color film layer of the first substrate or the second substrate are three distinct elements in a same layer as each other.”  Further, US 20140043569 A1 to Yabuta et al. discloses a polarizer layer on the display panel (Fig. 3 polarizing plate 12c); and a cover layer on the polarizer layer (Fig. 3 protective cover panel 20) to protect the display panel, but fails to disclose the first light shielding layer, the second light shielding layer, and the color film layer of the first substrate or the second substrate are three distinct elements in a same layer as each other.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871